Case 5:20-cv-00501-EEF-MLH Document 7 Filed 05/11/20 Page 1 of 3 PageID #: 36



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

TARA A EDWARDS, ET AL                               CIVIL ACTION NO. 20-cv-0501

VERSUS                                              JUDGE ELIZABETH E. FOOTE

MATTHEW R BOATRIGHT, ET AL                          MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

Introduction

       Tara and James Edwards, on behalf of their minor child, and Tara Edwards

individually (“Plaintiffs”) filed this civil action in state court to recover damages arising

out of a motor vehicle accident. Defendants Pioneer Well Services (”Pioneer”), Travelers

Property Casualty Company of America (“Travelers”), and Matthew Boatright removed

the case on the basis of diversity jurisdiction, which puts the burden on them to set forth

specific allegations that show complete diversity of citizenship of the parties and an amount

in controversy over $75,000. The allegations in the notice of removal are sufficient as to

the amount in controversy and the citizenship of Pioneer. Some other facts require

clarification for the removing parties to satisfy their burden.

Citizenship of the Parties

       The notice of removal states that Mr. Boatright “resides in Hot Springs, Arkansas.”

It is domicile rather than mere residency that decides citizenship for diversity purposes,

and “an allegation of residency alone ‘does not satisfy the requirement of an allegation of

citizenship.’” Midcap Media Finance, LLC v. Pathway Data, Inc., 929 F.3d 310, 313 (5th
Case 5:20-cv-00501-EEF-MLH Document 7 Filed 05/11/20 Page 2 of 3 PageID #: 37



Cir. 2019), quoting Strain v. Harrelson Rubber Co., 742 F.2d 888, 889 (5th Cir. 1984). A

person may reside in multiple states simultaneously, but “[a]n individual who resides in

more than one State is regarded, for purposes of federal subject-matter (diversity)

jurisdiction, as a citizen of but one State.” Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951

(2006). That is the state in which the person is domiciled. Id.; Acridge v. Evangelical

Lutheran Good Samaritan Soc., 334 F.3d 444, 451 (5th Cir. 2003). Defendants must file

an amended notice of removal that specifically alleges Mr. Boatright’s domicile.

       The notice of removal also states that Plaintiffs “reside in Webster Parish,

Louisiana.” This allegation is insufficient to allege Plaintiffs’ citizenship. Plaintiffs did

allege in the state-court petition that they are domiciled in Louisiana but, for the sake of

clarity of the record, the amended notice of removal should include an allegation of the

Plaintiffs’ domiciles. It is preferable to have all jurisdictional facts in one place so that any

reviewing court does not have to search for them.

       The notice of removal does not specify where the minor child is domiciled. “The

legal representative of an infant or incompetent shall be deemed to be a citizen only of the

same State as the infant or incompetent.” 28 U.S.C. § 1332. Accordingly, the amended

notice of removal must specifically allege the domicile of the minor child.

       The notice of removal does not set forth any allegations as to Travelers’ citizenship.

The amended notice of removal must specifically allege Travelers’ type of entity, such as

a corporation, LLC, or other form of unincorporated entity. The notice of removal must

also specifically allege Travelers’ citizenship in accordance with the rules outlined in such

cases as Shands v. State Farm Mutual Automobile Insurance Co., 2020 WL 402287 (W.D.

                                          Page 2 of 3
Case 5:20-cv-00501-EEF-MLH Document 7 Filed 05/11/20 Page 3 of 3 PageID #: 38



La. 2020) and Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525

(W.D. La. 2018). The deadline for filing the amended notice of removal is May 25, 2020.

Suggestion of Bankruptcy

        Pioneer filed a Suggestion of Bankruptcy (Doc. 6) in which it represents that the

Pioneer entities filed a petition for Chapter 11 relief in the bankruptcy court for the

Southern District of Texas, Case No. 20-31425.

        Plaintiffs will be allowed until June 22, 2020 to file either (1) a motion to dismiss

the claims against the Pioneer entities without prejudice so that the claims may be pursued

in the bankruptcy court or (2) a copy of a motion to lift stay filed in the bankruptcy court

that seeks permission to pursue this action against Pioneer in this court. If Plaintiffs choose

to pursue a motion to lift stay, they shall inform the court in writing of the status of the

motion on the first business day of each month beginning July 1, 2020. Counsel for

Plaintiffs may propose other alternatives to addressing the bankruptcy filing, but these are

the two options ordinarily considered by parties in similar circumstances.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 11th day of May,

2020.




                                         Page 3 of 3
